 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made this 12th day of April,
2019 (the “Effective Date”) and is entered into by and between American
International Holdings Corp., a Nevada Corporation (“AMIH”), and Jacob D. Cohen
(“Executive”).

 

WHEREAS, AMIH and Executive desire to enter into this Agreement to assure AMIH
of the continuing and exclusive services of Executive and to set forth the
rights and the duties of the parties hereto.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
terms and conditions contained herein, it is hereby agreed as follows:

 

  1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, Executive’s employment hereunder shall be for a term (the
“Employment Period”) commencing on the Effective Date and ending on the third
anniversary of the Effective Date (the “Initial Termination Date”); provided,
however, that this Agreement shall be automatically extended for one additional
year on the Initial Termination Date and on each subsequent anniversary of the
initial Termination Date, unless either Executive or AMIH elects not to so
extend the term of the Agreement by notifying the other party, in writing, of
such election not less than ninety (90) days prior to the last day of the term
as then in effect. For the avoidance of doubt, non-renewal of this Agreement
pursuant to the proviso contained in the preceding sentence shall not be deemed
to give rise to any payment to Executive as might be the case in connection with
a termination of this Agreement.         2. Terms of Employment.

 

  a. Position and Duties.           (i) During the Employment Period, Executive
shall serve as the President and Chief Executive Officer of AMIH and shall
perform such employment duties as are usual and customary for such positions and
such other duties as the Board of Directors of AMIH (the “Board”) shall from
time to time reasonably assign to Executive. In addition, Executive shall serve
as a manager of each medical spa owned and/or operated by the Company, unless
otherwise agreed between Executive and the Company. Executive shall report to
the Board of Directors of AMIH. At AMIH’s request, Executive shall serve AMIH
and/or its subsidiaries and affiliates in other offices and capacities in
addition to the foregoing. In the event that Executive, during the Employment
Period, serves in any one or more of such additional capacities, Executive’s
compensation shall not be increased beyond that specified in Section 2(b) of
this Agreement. In addition, in the event Executive’s service in one or more of
such additional capacities is subsequently terminated, Executive’s compensation,
as specified in Section 2(b) of this Agreement, shall not be diminished or
reduced in any manner as a result of such termination for so long as Executive
otherwise remains employed under the terms of this Agreement. During the
Employment Period, Executive shall perform his duties at the Company’s offices
in the Dallas metropolitan area.             (ii) Executive agrees that he will
not take personal advantage of any business opportunity that arises during his
employment by AMIH which may be of benefit to AMIH unless all material facts
regarding such opportunity are promptly reported by Executive to the Board for
consideration by AMIH and the disinterested members of the Board determine to
reject the opportunity and to approve Executive’s participation therein.

 



   

   

 

  b. Compensation.           (i) Base Salary. During the Employment Period,
Executive shall receive a starting base salary (the “Base Salary”) of (a)
$90,000 from the Effective Date to January 1, 2020; and (b) $120,000 from
January 1, 2020 to January 1, 2021, as the same may be increased thereafter. The
Base Salary shall be paid at such intervals as AMIH pays executive salaries
generally. During the Employment Period, the Base Salary shall be reviewed at
least annually for possible increase (but not decrease) in AMIH’s sole
discretion, as determined by AMIH’s compensation committee or full Board;
provided, however, that Executive shall be entitled to any annual cost-of-living
increases in Base Salary that are granted to senior executives of AMIH
generally. Any increase in Base Salary shall not serve to limit or reduce any
other obligation to Executive under this Agreement. The term “Base Salary” as
utilized in this Agreement shall refer to Base Salary as so adjusted.          
  (ii) Profit Share. For his management of the Company’s medical spas, Executive
shall receive 25% of the net profits from each medical spa managed by Executive.
“Net profits” shall equal all gross sales of a medical spa, less all expenses
paid during the corresponding period. Profit share payments will be made on the
15th day of each month following the month in which such profits were generated.
            (iii) Annual Bonus. In addition to the Base Salary, Executive shall
be eligible to earn, for each fiscal year of AMIH ending during the Employment
Period, an annual cash performance bonus which shall be determined from time to
time by AMIH’s compensation committee after consultation with the Executive.    
        (iv) Equity Incentive Award. During the Employment Period, Executive
shall be eligible to participate in all Stock Incentive Plans, policies and
programs put in place by the Company.             (v) Incentive, Savings and
Retirement Plans. During the Employment Period, Executive shall be eligible to
participate in all other incentive plans, policies and programs, and all savings
and retirement plans, policies and programs, in each case that are applicable
generally to senior executives of AMIH.             (vi) Welfare Benefit Plans.
During the Employment Period, Executive and Executive’s eligible family members
shall be eligible for participation in the welfare benefit plans, practices,
policies and programs (including, if applicable, medical, dental, disability,
employee life, group life and accidental death insurance plans and programs)
maintained by AMIH for its senior executives. To the extent that no Welfare
Benefit Plan is in place, Executive shall be entitled to a benefit allowance of
one thousand ($1,000) per month.             (vii) Expenses. During the
Employment Period, Executive shall be entitled to receive prompt reimbursement
for all reasonable business expenses incurred by Executive in accordance with
the policies, practices and procedures of AMIH provided to senior executives of
AMIH.             (viii) Fringe Benefits. During the Employment Period,
Executive shall be entitled to such fringe benefits and perquisites as are
provided by AMIH to its senior executives from time to time, in accordance with
the policies, practices and procedures of AMIH.             (ix) Vacation.
During the Employment Period, Executive shall be entitled to paid vacation in
accordance with the plans, policies, programs and practices of AMIH applicable
to its senior executives.             (x) Indemnification Agreement. On the
Effective Date, AMIH and Executive shall, if they have not done so previously,
enter into an indemnification agreement in the form adopted by the Board for the
officers of AMIH and which contains customary terms and conditions for a public
company.             (xi) Automobile. Executive shall be entitled to an
automobile allowance of One Thousand Five Hundred Dollars ($1,500) per month.

 

   

 

 

    (xii) Additional Agreements. As a condition to AMIH entering into this
Agreement, Executive shall concurrently herewith enter into Confidentiality and
Non-Disclosure Agreements with AMIH (the “Non-Disclosure Agreement”), a form of
which is set forth as Exhibit “B” hereto, and a Non-Competition Agreement (the
“Non-Competition Agreement”), a form of which is set forth as Exhibit “C”
hereto.

 

  3. Termination of Employment.             a. Death or Disability. Executive’s
employment will terminate automatically upon Executive’s death. Executive’s
employment may be terminated if Executive suffers a Disability. For purposes of
this Agreement, “Disability” means Executive’s inability by reason of physical
or mental illness to fulfill his obligations hereunder for 90 consecutive days
or on a total of 150 days in any 12-month period which, in the reasonable
opinion of an independent physician selected by AMIH or its insurers and
reasonably acceptable to Executive or Executive’s legal representative, renders
Executive unable to perform the essential functions of his job, even after
reasonable accommodations are made by AMIH. AMIH is not, however, required to
make unreasonable accommodations for Executive or accommodations that would
create an undue hardship on AMIH.             b. Cause. AMIH may terminate
Executive’s employment during the Employment Period for Cause or without Cause.
For purposes of this Agreement, “Cause” shall mean the occurrence of any one or
more of the following events:               (i) Executive’s willful failure to
perform or gross negligence in performing Executive’s duties owed to AMIH, after
ten (10) days written notice delivered to Executive by the Board, which notice
specifies such failure or negligence and providing Executive an opportunity to
cure;                 (ii) Executive’s commission of an act of fraud in the
performance of Executive’s duties;                 (iii) Executive’s conviction
of, or entry by Executive of a guilty or no contest plea to, any (x) felony or
(y) any misdemeanor involving moral turpitude;                 (iv) Executive’s
material breach of any of the provisions of this Agreement, which is not cured
within ten (10) days following written notice thereof from AMIH.

 

The termination of employment of Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of a majority the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to Executive and Executive is given an opportunity to be heard
before the Board), finding that, in the good faith opinion of the Board,
sufficient Cause exists to terminate Executive pursuant to this Section 3(b);
provided, that if Executive is a member of the Board, Executive shall not
participate in the deliberations regarding such resolution, vote on such
resolution, nor shall Executive be counted in determining a majority of the
Board.

 

  c. Good Reason. Executive’s employment may be terminated by Executive for Good
Reason or without Good Reason. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any one or more of the following events without
Executive’s prior written consent, unless AMIH fully cures the circumstances
constituting Good Reason (provided such circumstances are capable of cure) prior
to the Date of Termination (as defined below):           (i) A material
reduction in Executive’s titles, duties, authority and responsibilities, or the
assignment to Executive of any duties materially inconsistent with Executive’s
position, authority, duties or responsibilities without the written consent of
Executive;

 



   

   

 

    (ii) AMIH’s reduction of Executive’s annual base salary or bonus
opportunity, each as in effect on the date hereof or as the same may be
increased from time to time;             (iii) The relocation of AMIH’s
headquarters to a location more than thirty-five (35) miles from AMIH’s current
headquarters in Dallas, Texas; or             (iv) AMIH’s failure to cure a
material breach of its obligations under the Agreement within fifteen (15)
business days after written notice is delivered to the Board by Executive which
specifically identifies the manner in which Executive believes that AMIH has
breached its obligations under the Agreement.

 

  d. Notice of Termination. Any termination by AMIH for Cause, or by Executive
for Good Reason, shall be communicated by Notice of Termination to the other
party hereto given in accordance with Section 9(c) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by Executive or AMIH to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of Executive or AMIH,
respectively, hereunder or preclude Executive or AMIH, respectively, from
asserting such fact or circumstance in enforcing Executive’s or AMIH’s rights
hereunder.         e. Date of Termination. “Date of Termination” means (i) if
Executive’s employment is terminated by AMIH for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein (which date shall not be more than 30 days after the giving of
such notice), as the case may be, (ii) if Executive’s employment is terminated
by AMIH other than for Cause or Disability, the Date of Termination shall be the
date on which AMIH notifies Executive of such termination, (iii) if Executive’s
employment is terminated by Executive without Good Reason, the Date of
Termination shall be the thirtieth day after the date on which Executive
notifies AMIH of such termination, unless otherwise agreed by AMIH and
Executive, and (iv) if Executive’s employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of death or Disability
of Executive, as the case may be.

 

  4. Obligation of AMIH Upon Termination.           a. Without Cause or For Good
Reason. If, during the Employment Period, AMIH shall terminate Executive’s
employment without Cause or Executive shall terminate his employment for Good
Reason:               (i) Executive shall be paid, in two lump sum payments (A)
Executive’s earned but unpaid Base Salary and accrued but unpaid vacation pay
through the Date of Termination, and any Annual Bonus required to be paid to
Executive pursuant to Section 2(b)(ii) above for any fiscal year of AMIH that
ends on or before the Date of Termination to the extent not previously paid (the
“Accrued Obligations”), and (B) an amount (the “Severance Amount”) equal to
three (3) (the “Severance Multiple”) times the sum of (x) the Base Salary in
effect on the Date of Termination plus (y) either (1) the average Annual Bonus
received by Executive for the two complete fiscal years (or such lesser number
of years as Executive has been employed by AMIH) of AMIH immediately prior to
the Termination Date, or (2) if the Date of Termination occurs before the end of
the first complete fiscal year after the Effective Date, the amount of the
Pro-Rated Annual Bonus (defined below) for such partial fiscal year; provided,
however, if less than one (1) year remains in the Employment Period after the
Date of Termination, the Severance Multiple shall equal one (1); provided,
further, that the Accrued Obligations shall be paid when due under Texas law and
the Severance Amount shall be paid no later than 60 days after the Date of
Termination;

 

   

 

 

      (ii) At the time when annual bonuses are paid to AMIH’s other senior
executives for the fiscal year of AMIH in which the Date of Termination occurs,
Executive shall be paid an Annual Bonus in an amount equal to the product of (x)
the amount of the Annual Bonus to which Executive would have been entitled if
Executive’s employment had not been terminated, and (y) a fraction, the
numerator of which is the number of days in such fiscal year through the Date of
Termination and the denominator of which is the total number of days in such
fiscal year (a “Pro-Rated Annual Bonus”);                 (iii) For a period of
eighteen months following the Date of Termination, AMIH shall continue to
provide Executive and Executive’s eligible family members with group health
insurance coverage at least equal to that which would have been provided to them
if Executive’s employment had not been terminated (or at AMIH’s election, pay
the applicable COBRA premium for such coverage); provided, however, that if
Executive becomes re-employed with another employer and is eligible to receive
group health insurance coverage under another employer’s plans, AMIH’s
obligations under this Section 4(a)(iii) shall terminate and any such coverage
shall be reported by Executive to AMIH;                 (iv) All outstanding
stock options, restricted stock and other equity awards granted to Executive
under any of AMIH’s equity incentive plans (or awards substituted therefore
covering the securities of a successor company) shall be modified to reflect an
additional twelve (12) months of vesting; and                 (v) To the extent
not theretofore paid or provided, AMIH shall timely pay or provide to Executive
any vested benefits and other amounts or benefits required to be paid or
provided or which Executive is eligible to receive as of the Date of Termination
under any plan, contract or agreement of AMIH and its affiliates (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”)
to which Executive is a party. Notwithstanding the foregoing, it shall be a
condition to Executive’s right to receive the amounts provided for in Sections
4(a)(i)(B) and 4(a)(ii) and (iii) above that Executive execute, deliver to AMIH
and not revoke a release of claims in substantially the form attached hereto as
Exhibit “A”.

 

    b. For Cause or Without Good Reason. If Executive’s employment shall be
terminated by AMIH for Cause or by Executive without Good Reason during the
Employment Period, AMIH shall have no further obligations to Executive under
this Agreement other than pursuant to Section 7 hereof, and the obligation to
pay to Executive the Accrued Obligations when due under Texas law and to provide
the Other Benefits.             c. Death or Disability. If Executive’s
employment is terminated by reason of Executive’s death or Disability during the
Employment Period:

 

      (i) The Accrued Obligations shall be paid to Executive’s estate or
beneficiaries or to Executive, as applicable, in cash within 30 days of the Date
of Termination;                 (ii) 100% of Executive’s then current annual
Base Salary, as in effect on the Date of Termination, shall be paid to
Executive’s estate or beneficiaries or to Executive, as applicable, in cash when
due under Texas law;                 (iii) The Pro-Rated Annual Bonus shall be
paid to Executive’s estate or beneficiaries or to Executive, as applicable, at
the time when annual bonuses are paid to AMIH’s other senior executives for the
fiscal year of AMIH in which the Date of Termination occurs;

 

   

 

 

      (iv) For a period of eighteen months following the Date of Termination,
Executive and Executive’s eligible family members shall continue to be provided
with group health insurance coverage at least equal to that which would have
been provided to them if Executive’s employment had not been terminated (or at
AMIH’s election, pay the applicable COBRA premium for such coverage); provided,
however, that if Executive becomes re-employed with another employer and is
eligible to receive group health insurance coverage under another employer’s
plans, AMIH’s obligations under this Section 4(d)(iv) shall terminate, and any
such coverage shall be reported by Executive to AMIH; and                 (v)
The Other Benefits shall be paid or provided to Executive’s estate or
beneficiaries or to Executive, as applicable, on a timely basis.

 

  5. Change in Control. If a Change in Control (as defined herein) occurs during
the Employment Period, and the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason, in each case within
one (1) year after the effective date of the Change in Control, then the
Executive shall be entitled to the payments and benefits provided in Section
4(a), subject to the terms and conditions thereof; provided, that for purposes
of this Section 5, (a) the Severance Multiple shall equal three (3) and (b) all
outstanding stock options, restricted stock and other equity awards granted to
Executive under any of AMIH’s equity incentive plans (or awards substituted
therefore covering the securities of a successor company) shall become
immediately vested and exercisable in full. For purposes of this Agreement,
“Change in Control” shall mean the occurrence of any of the following events:  
        a. Any transaction, whether effected directly or indirectly, resulting
in any “person” or “group” (as those terms are defined in Sections 3(a)(9),
13(d), and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules thereunder) having “beneficial ownership” (as
determined pursuant to Rule 13d-3 under the Exchange Act) of securities entitled
to vote generally in the election of directors (“voting securities”) of AMIH
that represent greater than 35% of the combined voting power of AMIH’s then
outstanding voting securities, other than

 

      (i) any Transaction or event resulting in the beneficial ownership of
voting securities by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by AMIH or any
Person controlled by AMIH or by any employee benefit plan (or related trust)
sponsored or maintained by AMIH or any Person controlled by AMIH, or            
    (ii) any Transaction or event resulting in the beneficial ownership of
voting securities by AMIH or a corporation owned, directly or indirectly, by the
stockholders of AMIH in substantially the same proportions as their ownership of
the stock of AMIH, or                 (iii) any Transaction or event resulting
in the beneficial ownership of voting securities pursuant to a Transaction
described in clause (c) below that would not be a Change in Control under clause
(c), or                 (iv) any Transaction or event resulting solely from the
Transfer or acquisition of the beneficial ownership of voting securities by
Executive, or an Immediate Family Member or Affiliate thereof (collectively, the
“Executive’s Affiliates”);

 

    b. Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election by AMIH’s stockholders, or nomination for
election by the Board, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

   

 

 

    c. The consummation by AMIH (whether directly involving AMIH or indirectly
involving AMIH through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of AMIH’s assets or (z) the acquisition
of assets or stock of another entity, in each case, other than a Transaction:

 

      (i) which results in AMIH’s voting securities outstanding immediately
before the Transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of AMIH or the Person that, as a
result of the Transaction, controls, directly or indirectly, AMIH or owns,
directly or indirectly, all or substantially all of AMIH’s assets or otherwise
succeeds to the business of AMIH (AMIH or such person, the “Successor Entity”)
directly or indirectly, greater than 50% of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
Transaction, and                 (ii) after which no Person or group
beneficially owns voting securities representing greater than 50% of the
combined voting power of the Successor Entity; provided, however, that no Person
or group shall be treated for purposes of this clause (c) as beneficially owning
greater than 50% of combined voting power of the Successor Entity solely as a
result of the voting power held in AMIH prior to the consummation of the
Transaction; or                 (iii) the approval by AMIH’s stockholders of a
liquidation or dissolution of AMIH.

 

For purposes of clause (a) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of AMIH’s
stockholders, and for purposes of clause (c) above, the calculation of voting
power shall be made as if the date of the consummation of the Transaction were a
record date for a vote of AMIH’s stockholders.

 

The following terms shall have the following meanings for purposes of this
Section 5:

 

“Affiliate” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such Person.
Control of any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities or other interests, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Immediate Family Member” shall mean a natural person’s estate or heirs or
current spouse or former spouse, parents, parents-in-law, children (whether
natural, adopted or by marriage), siblings and grandchildren and any trust or
estate, all of the beneficiaries of which consist of such person or such
person’s spouse, or former spouse, parents, parents-in-law, children, siblings
or grandchildren.

 

“Person” shall mean an individual or a corporation, partnership, Limited
Liability Company, trust, unincorporated organization, association or other
entity.

 

  6. Full Settlement. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and except as
expressly provided, such amounts shall not be reduced whether or not Executive
obtains other employment. If any party to this Agreement institutes any action,
suit, counterclaim, appeal, arbitration or mediation for any relief against
another party, declaratory or otherwise (collectively an “Action”), to enforce
the terms hereof or to declare rights hereunder, then the Prevailing Party in
such Action shall be entitled to recover from the other party all costs and
expenses of the Action, including reasonable attorneys’ fees and costs (at the
Prevailing Party’s attorneys’ then-prevailing rates) incurred in bringing and
prosecuting or defending such Action and/or enforcing any judgment, order,
ruling or award (collectively, a “Decision”) granted therein, all of which shall
be deemed to have accrued on the commencement of such Action and shall be paid
whether or not such Action is prosecuted to a Decision. Any Decision entered in
such Action shall contain a specific provision providing for the recovery of
attorneys’ fees and costs incurred in enforcing such Decision. A court or
arbitrator shall fix the amount of reasonable attorneys’ fees and costs upon the
request of either party. Any judgment or order entered in any final judgment
shall contain a specific provision providing for the recovery of all costs and
expenses of suit, including reasonable attorneys’ fees and expert fees and costs
incurred in enforcing, perfecting and executing such judgment. For the purposes
of this paragraph, costs shall include, without limitation, in addition to Costs
incurred in prosecution or defense of the underlying action, reasonable
attorneys’ fees, costs, expenses and expert fees and costs incurred in the
following: (a) post judgment motions and collection actions; (b) contempt
proceedings; (c) garnishment, levy, debtor and third party examinations; (d)
discovery; (e) bankruptcy litigation; and (f) appeals of any order or judgment.
“Prevailing Party” within the meaning of this Section includes, without
limitation, a party who agrees to dismiss an Action in consideration for the
other party’s payment of the amounts allegedly due or performance of the
covenants allegedly breached, or obtains substantially the relief sought by such
party.

 

   

 

 

  7. Certain Additional Payments by AMIH.           a. Anything in this
Agreement to the contrary notwithstanding and except as set forth below, in the
event it shall be determined that any Payment would be subject to the Excise
Tax, then Executive shall be entitled to receive an additional payment (the
“Excise Tax Gross-Up Payment”) in an amount such that, after payment by
Executive of all taxes (and any interest or penalties imposed with respect to
such taxes), including, without limitation, any income taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Excise Tax Gross-Up Payment, Executive retains an amount of the Excise Tax
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.            
b. Subject to the provisions of Section 7(c), all determinations required to be
made under this Section 7, including whether and when an Excise Tax Gross-Up
Payment is required, the amount of such Excise Tax Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
such nationally recognized accounting firm as may be selected by AMIH and
reasonably acceptable to Executive (the “Accounting Firm”); provided, that the
Accounting Firm’s determination shall be made based upon “substantial authority”
within the meaning of Section 6662 of the Code; provided, further, that
Executive may waive the requirement that the determination be made by the
Accounting Firm and may elect to have the determination made by AMIH. The
Accounting Firm shall provide detailed supporting calculations both to AMIH and
Executive within 15 business days of the receipt of notice from Executive that
there has been a Payment or such earlier time as is requested by AMIH. All fees
and expenses of the Accounting Firm shall be borne solely by AMIH. Any Excise
Tax Gross-Up Payment, as determined pursuant to this Section 7, shall be paid by
AMIH to Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
AMIH and Executive, unless AMIH obtains an opinion of outside legal counsel,
based upon at least “substantial authority” within the meaning of Section 6662
of the Code, reaching a different determination, in which event such legal
opinion shall be binding upon AMIH and Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Excise Tax
Gross-Up Payments that will not have been made by AMIH should have been made
(the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event AMIH exhausts its remedies pursuant to Section 7(c) and
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by AMIH to or for the benefit
of Executive.

 

    c. Executive shall notify AMIH in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by AMIH of the
Excise Tax Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after Executive is informed in
writing of such claim. Executive shall apprise AMIH of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the 30-day period following the date
on which Executive gives such notice to AMIH (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If AMIH
notifies Executive in writing prior to the expiration of such period that AMIH
desires to contest such claim, Executive shall:

 

      (i) give AMIH any information reasonably requested by AMIH relating to
such claim,

 



   

   

 

      (ii) take such action in connection with contesting such claim as AMIH
shall reasonably request in writing from time to-time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by AMIH,                 (iii) cooperate with AMIH
in good faith in order effectively to contest such claim, and                
(iv) permit AMIH to participate in any proceedings relating to such claim;

 

provided, however, that AMIH shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with
such-contest, and shall indemnify and hold Executive harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 7(c), AMIH shall
control all proceedings taken in connection with such contest, and, at its sole
discretion, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the applicable taxing authority in respect of such
claim and may, at its sole discretion, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as AMIH shall determine; provided, however, that, if AMIH
directs Executive to pay such claim and sue for a refund, AMIH shall advance the
amount of such payment to Executive, on an interest-free basis, and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties) imposed with respect to such
advance or with respect to any imputed income in connection with such advance;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, AMIH’s control of the contest shall be limited to issues
with respect to which the Excise Tax Gross-Up Payment would be payable
hereunder, and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

    d. If, after the receipt by Executive of an Excise Tax Gross-Up Payment or
an amount advanced by AMIH pursuant to Section 7(c), Executive becomes entitled
to receive any refund with respect to the Excise Tax to which such Excise Tax
Gross-Up Payment relates or with respect to such claim, Executive shall (subject
to AMIH’s complying with the requirements of Section 7(c), if applicable)
promptly pay to AMIH the amount of such refund (together with any interest paid
or credited thereon after taxes applicable thereto). If, after the receipt by
Executive of an amount advanced by AMIH pursuant to Section 7(c), a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and AMIH does not notify Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Excise Tax Gross-Up Payment required to be paid.        
    e. Notwithstanding any other provision of this Section 7, AMIH may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of Executive, all or any
portion of any Excise Tax Gross-Up Payment, and Executive hereby consents to
such withholding.

 

   

 

 

    f. Any other liability for unpaid or unwithheld Excise Taxes shall be borne
exclusively by AMIH, in accordance with Section 3403 of the Code. The foregoing
sentence shall not in any manner relieve AMIH of any of its obligations under
this Employment Agreement.             g. Definitions. The following terms shall
have the following meanings for purposes of this Section 7:

 

      (i) “Code” shall mean the Internal Revenue Code of 1986, as amended.      
          (ii) “Excise Tax” shall mean the excise tax imposed by Section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax.                 (iii) “Parachute Value” of a Payment shall mean the
present value as of the date of the change of control for purposes of Section
280G of the Code of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2), as determined by the Accounting Firm for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.                 (iv) A “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of Executive, whether paid or
payable pursuant to this Agreement or otherwise.                 (v) The “Safe
Harbor Amount” shall mean 2.99 times Executive’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code.                 (vi)  “Value” of a
Payment shall mean the economic present value of a Payment as of the date of the
change of control for purposes of Section 280G of the Code, as determined by the
Accounting Firm using the discount rate required by Section 280G(d)(4) of the
Code.

 

  8. Successors. This Agreement is personal to Executive and without the prior
written consent of AMIH shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon AMIH and its
successors and assigns.         9. Miscellaneous.

 

    a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.        
    b. Arbitration. To the fullest extent allowed by law, any controversy, claim
or dispute between Executive and AMIH (and/or any of its owners, directors,
officers, employees, affiliates, or agents) relating to or arising out of
Executive’s employment or the cessation of that employment will be submitted to
final and binding arbitration in the County of Dallas, State of Texas, for
determination in accordance with the American Arbitration Association’s (“AAA”)
National Rules for the Resolution of Employment Disputes, as the exclusive
remedy for such controversy, claim or dispute. In any such arbitration, the
parties may conduct discovery in accordance with the applicable rules of the
arbitration forum, except that the arbitrator shall have the authority to order
and permit discovery as the arbitrator may deem necessary and appropriate in
accordance with applicable state or federal discovery statutes. The arbitrator
shall issue a reasoned, written decision, and shall have full authority to award
all remedies which would be available in court. The parties shall share the
filing fees required for the arbitration, provided that Executive shall not be
required to pay an amount in excess of the filing fees required by a federal or
state court with jurisdiction. AMIH shall pay the arbitrator’s fees and any AAA
administrative expenses. The award of the arbitrator shall be final and binding
upon the parties and may be entered as a judgment in any Texas court of
competent jurisdiction and the parties hereby consent to the exclusive
jurisdiction of the courts of Texas. Possible disputes covered by the above
include (but are not limited to) unpaid wages, breach of contract, torts,
violation of public policy, discrimination, harassment, or any other
employment-related claims under laws including but not limited to, Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, the Texas Fair Employment and Housing Act, the
Texas Labor Code, and any other statutes or laws relating to an employee’s
relationship with his/her employer, regardless of whether such dispute is
initiated by the employee or AMIH. Thus, this bilateral arbitration agreement
applies to any and all claims that AMIH may have against an employee, including
but not limited to, claims for misappropriation of AMIH property, disclosure of
proprietary information or Trade secrets, interference with contract, Trade
libel, gross negligence, or any other claim for alleged wrongful conduct or
breach of the duty of loyalty by an employee. However, notwithstanding anything
to the contrary contained herein, AMIH and Executive shall have their respective
rights to seek and obtain injunctive relief with respect to any controversy,
claim or dispute to the extent permitted by law. Claims for workers’
compensation benefits and unemployment insurance (or any other claims where
mandatory arbitration is prohibited by law) are not covered by this arbitration
agreement, and such claims may be presented by either Executive or AMIH to the
appropriate court or government agency. BY AGREEING TO THIS BINDING ARBITRATION
PROVISION, BOTH EXECUTIVE AND AMIH GIVE UP ALL RIGHTS TO TRIAL BY JURY. This
arbitration agreement is to be construed as broadly as is permissible under
applicable law.

 

   

 

 

    c. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

  If to Executive: at Executive’s most recent address on the records of AMIH    
  If to AMIH:       5000 Collin McKinney Parkway, Suite 120   McKinney, TX 75070
  Attn: Jacob Cohen, CEO       or to such other address as either party shall
have furnished to the other in writing in accordance herewith. Notice and
communications shall be effective when actually received by the addressee.

 

    d. Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if AMIH determines, in its good faith judgment, that any Transfer or
deemed Transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Exchange Act and the rules and regulations
promulgated thereunder, then such Transfer or deemed Transfer shall not be made
to the extent necessary or appropriate so as not to violate the Exchange Act and
the rules and regulations promulgated thereunder.             e. Severability.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
In the event any provision or term hereof is deemed to have exceeded applicable
legal authority or shall be in conflict with applicable legal limitations, such
provision shall be reformed and rewritten as necessary to achieve consistency
and compliance with such applicable law.             f. Withholding. AMIH may
withhold from any amounts payable under this Agreement such Federal, state,
local or foreign taxes as shall be required to be withheld pursuant to any
applicable law or regulation. In addition, notwithstanding any other provision
of this Agreement, AMIH may, in its sole discretion, withhold and pay over to
the Internal Revenue Service or any other applicable taxing authority, for the
benefit of Executive, all or any portion of any Excise Tax Gross-Up Payment and
Executive hereby consents to such withholding.

 

   

 

 

    g. No Waiver. Executive’s or AMIH’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right
Executive or AMIH may have hereunder, including, without limitation, the right
of Executive to terminate employment for Good Reason pursuant to Section 3(c) of
this Agreement, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.             h. Entire Agreement.
As of the Effective Date, this Agreement, the Non-Disclosure Agreement , the
Non-Competition Agreement, each of which is being entered into between the
parties concurrently herewith, and any equity award agreements entered into
between AMIH and Executive, constitute the final, complete and exclusive
agreement between Executive and AMIH with respect to the subject matter hereof
and replaces and supersedes any and all other agreements, offers or promises,
whether oral or written, made to Executive by AMIH or any representative
thereof. Effective as of the Effective Date, the Employment Agreement dated
January 1, 2007, by and between Executive and AMIH is terminated, and is of no
further force or effect whatsoever.             i. Consultation With Counsel.
Executive acknowledges that Executive has had a full and complete opportunity to
consult with counsel and other advisors of Executive’s own choosing concerning
the terms, enforceability and implications of this Agreement, and that AMIH has
not made any representations or warranties to Executive concerning the terms,
enforceability or implications of this Agreement other than as reflected in this
Agreement.             j. Counterparts. This Agreement may be executed
simultaneously in two counterparts, each of which shall be deemed an original
but which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, AMIH has caused these presents to be executed
in its name on its behalf, all as of the day and year first above written.

 

EXECUTIVE   AMERICAN INTERNATIONAL HOLDINGS CORP.             By:    Name: Jacob
D. Cohen   Name: Alan Hernandez       Title: Director & Chief Marketing Officer

 

   

 

 

EXHIBIT “A”

SAMPLE FORM RELEASE

 

For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releases” hereunder, consisting of AMERICAN INTERNATIONAL HOLDINGS CORP and
each of its subsidiaries, associates, affiliates, successors, heirs, assigns,
agents, directors, officers, employees, representatives, lawyers, insurers, and
all persons acting by, through, under or in concert with them, or any of them,
of and from any and all manner of action or actions, cause or causes of action,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent to the extent
permissible under applicable law (hereinafter called “Claims”), which the
undersigned now has or may hereafter have against the Releases, or any of them,
by reason of any matter, cause, or thing whatsoever from the beginning of time
to the date hereof. The Claims released herein include, without limiting the
generality of the foregoing, any Claims in any way arising out of, based upon,
or related to the employment or termination of employment of the undersigned by
the Releases, or any of them; any alleged breach of any express or implied
contract of employment; any alleged torts or other alleged legal restrictions on
Releasee’s right to terminate the employment of the undersigned; and any alleged
violation of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the Texas Fair
Employment and Housing Act.

 

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF TEXAS CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

 

(A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;

 

(B) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

 

(C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.

 

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releases,
or any of them, and the undersigned agrees to indemnify and hold Releases, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releases, or any of them, as the result
of any such assignment or transfer or any rights or Claims under any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releases
against the undersigned under this indemnity.

 

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releases, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releases, and each of them, in addition to
any other damages caused to Releases thereby, all attorneys’ fees incurred by
Releases in defending or otherwise responding to said suit or Claim.

 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releases, or any of them, who
have consistently taken the position that they have no liability whatsoever to
the undersigned.

 

IN WITNESS WHEREOF, the undersigned has executed this Release this _____ day of
_____________, 20   .

 

EXECUTIVE           Name:  

 

   

 

 

EXHIBIT “B”

CONFIDENTIALITY & NON-DISCLOSURE AGREEMENT

 

This Confidentiality and Non-Disclosure Agreement (“Agreement”) is made as of
this 12th day of April, 2019 by and between, American International Holdings
Corp., a Nevada corporation (“AMIH”), and Jacob D. Cohen (“Executive”).

 

WHEREAS, concurrently with the execution of this Agreement, AMIH and Executive
have entered into (i) an Employment Agreement, pursuant to which AMIH has agreed
to employ Executive, and Executive has agreed to be employed by AMIH, as its
Chief Executive Officer (the “Employment Agreement”) and (ii) a Non-Competition
Agreement (the “Non-Competition Agreement”);

 

WHEREAS, AMIH and Executive agree that, in connection with the execution of the
Employment Agreement and Executive’s employment, Executive will not disclose
AMIH proprietary information pursuant to the terms and conditions hereof;

 

WHEREAS, capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Employment Agreement.

 

NOW, THEREFORE, in furtherance of the foregoing and in exchange for good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Proprietary Information. Executive acknowledges that during the course of
Executive’s employment with AMIH, Executive has had and will necessarily have
access to and make use of proprietary information and confidential records of
AMIH and its Affiliates. Executive covenants that Executive shall not, during
the term of his employment with AMIH or at any time thereafter (irrespective of
the circumstances under which Executive’s employment with AMIH terminates),
directly or indirectly, use for Executive’s own purpose or for the benefit of
any Person other than AMIH and its Affiliates, nor otherwise disclose, any
proprietary information of which Executive has knowledge to any Person, unless
such disclosure has been authorized in writing by AMIH or such Affiliates or is
otherwise required by law. Executive acknowledges and understands that the term
“proprietary information” includes, but is not limited to, patents, copyrights
and Trade secrets such as: (a) designs, drawings, sketches, fabrics, accessories
and ornaments utilized or incorporated in or proposed to be utilized or
incorporated in any product of AMIH or its Affiliates; (b) the software
products, programs, applications and processes utilized by or on behalf of AMIH
and its Affiliates (other than off-the-shelf software programs); (c) the name
and/or address of any customer or vendor of AMIH and its Affiliates or any
information concerning the transactions or relations of any customer or vendor
of AMIH and its Affiliates with AMIH or any of its stockholders, principals,
directors, officers, employees or agents; (d) any information concerning any
product, technology or procedure employed by or on behalf of AMIH and its
Affiliates but not generally known to its customers, vendors or competitors, or
under development by or being tested by or on behalf of AMIH and its Affiliates
but not at the time offered generally to customers or vendors; (e) any
proprietary information relating to AMIH’s computer software, computer systems,
pricing or marketing methods, sales margins, cost or source of raw materials,
supplies or goods, capital structure, operating results, borrowing arrangements
or business plans; (f) any information which is generally regarded as
confidential or proprietary in any line of business engaged in by or on behalf
of AMIH and its Affiliates; (g) any business plans, budgets, advertising or
marketing plans of AMIH or its Affiliates; (h) any information contained in any
of the written or oral policies and procedures or manuals of AMIH or its
Affiliates; (i) any information belonging to customers, vendors or Affiliates of
AMIH and its Affiliates or any other individual or entity which AMIH and its
Affiliates has agreed to hold in confidence; and (j) all written, graphic and
other material (whether in writing on magnetic tape or in electronic or other
form) relating to or containing any of the foregoing. Executive acknowledges and
understands that information that is not novel or copyrighted or trademarked or
patented may nonetheless be proprietary information. The term “proprietary
information” shall not include information generally available to and known by
the public, information developed independently by Executive or information that
is or becomes available to Executive on a non-confidential basis from a source
other than AMIH (or any of its Affiliates) or AMIH’s stockholders, principals,
directors, officers, employees or agents (other than as a result of a breach of
any obligation of confidentiality).

 

   

 

 

2. Confidentiality and Surrender of Records. Executive shall not during the term
of his employment with AMIH or at any time thereafter (irrespective of the
circumstances under which Executive’s employment with AMIH terminates), except
as required by law or as is necessary for the performance of Executive’s duties
hereunder, directly or indirectly, publish, make known or in any fashion
disclose any confidential records to, or permit any inspection or copying of
confidential records by, any individual or entity, nor shall Executive retain,
and will deliver promptly to AMIH, any of the same following termination of
Executive’s employment hereunder for any reason or upon request by AMIH. The
term “confidential records” means all correspondence, memoranda, files, manuals,
books, designs, sketches, lists, financial, operating, or marketing records,
magnetic tape, or electronic or other media or equipment or records of any kind
which may be in Executive’s possession or under Executive’s control or
accessible to Executive which contain any proprietary information. All
confidential records shall be and remain the sole property of AMIH during the
term of Executive’s employment and thereafter.     3. Disclosure Required by
Law. In the event Executive is required by law or court order to disclose any
proprietary information or confidential records of AMIH, Executive shall provide
AMIH with prompt written notice so that AMIH may seek a protective order or
other appropriate remedy, and if such protective order or other remedy is not
obtained, Executive shall furnish only that portion of the proprietary
information or confidential records that is legally required.     4. No Other
Obligations. Executive represents and warrants to AMIH that Executive is not
precluded or limited in Executive’s ability to undertake or perform the duties
described herein by any contract, agreement or restrictive covenant. Executive
covenants that Executive shall not employ thetra secrets or proprietary
information of any other Person in connection with Executive’s employment by
AMIH.     5. Developments the Property of AMIH. All discoveries, inventions,
designs, drawings, sketches, products, processes, methods and improvements
conceived, developed or otherwise made by Executive at any time, alone or with
others, and in any way relating to the present or future business or products of
AMIH and its Affiliates, including fabric or other designs, whether or not
subject to copyright protection and whether or not reduced to tangible form
during the period of Executive’s employment with AMIH (collectively referred to
as “Developments”), shall be the sole property of AMIH. Executive agrees to, and
hereby does, assign to AMIH all of Executive’s right, title and interest
throughout the world in and to all Developments. Executive agrees that all such
Developments that are copyrightable shall constitute works made for hire under
the copyright laws of the United States and Executive hereby assigns to AMIH all
copyrights and other proprietary rights Executive may have in any such
Developments to the extent that they might not be considered works made for
hire. Any provision in this Agreement requiring Executive to assign Executive’s
rights in all Developments shall not apply to an invention that qualifies fully
under the provisions of Texas Labor Code section 2870, the terms of which are
incorporated herein. Executive shall make and maintain adequate and current
written records of all Developments, and shall disclose all Developments fully
and in writing to AMIH promptly after development of the same, and at any time
upon request; provided, however, that Developments excluded under the preceding
sentence shall be received by AMIH in confidence.     6. Enforcement. Executive
acknowledges and agrees that, by virtue of Executive’s position, Executive’s
services, and access to and use of confidential records and proprietary
information, any violation by Executive of any of the undertakings contained in
this Agreement would cause AMIH or its Affiliates immediate, substantial and
irreparable injury for which it has no adequate remedy at law. Accordingly,
Executive agrees that in the event of a breach by Executive of any said
undertakings, AMIH will be entitled to temporary and permanent injunctive relief
in any court of competent jurisdiction (without the need to post any bond and
without proving that damages would be inadequate).     7. Amendments. No
amendment or modification to this Agreement shall be valid unless in writing
signed by Executive and an authorized officer of AMIH.

 

   

 

 

8. No Alteration of Employment Status. The execution of this Agreement shall not
be construed in any manner to alter Executive’s employment with AMIH as provided
in Executive’s Employment Agreement.     9. Effect of Waiver. The waiver by any
party of a breach of any provision of this Agreement will not operate or be
construed as a waiver of any subsequent breach thereof or as a waiver of any
other provisions of this Agreement. The remedies set forth herein are
nonexclusive and are in addition to any other remedies that any party may have
at law or in equity.     10. Attorneys’ Fees. If any legal action, arbitration
or other proceeding is brought for the enforcement of this Agreement, or because
of an alleged dispute, breach or default in connection with any of the
provisions of this Agreement, the prevailing party shall be entitled to recover
attorneys’ fees and costs as set forth in the Employment Agreement.     11.
Notices. All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

  If to Executive: at Executive’s most recent address on the records of AMIH,  
    If to AMIH:       5000 Collin McKinney Parkway, Suite 120   McKinney, TX
75070   Attn: Jacob Cohen, CEO       or to such other address as either party
shall have furnished to the other in writing in accordance herewith. Notice and
communications shall be effective when actually received by the addressee.

 

12. Miscellaneous. This Agreement is entered into and shall be governed and
interpreted in accordance with the laws of the State of Texas, without regard to
or application of choice of law rules or principles. It shall be binding upon
and inure to the benefit of the parties, and to their respective heirs, personal
representatives, successors and assigns. In the event that any provision of this
Agreement is found by a court, arbitrator or other tribunal to be illegal,
invalid or unenforceable, then the remaining provisions of this Agreement shall
not be voided, but shall be enforced to the maximum extent permissible by law.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

EXECUTIVE   AMERICAN INTERNATIONAL HOLDINGS CORP.               By:   Name:
Jacob D. Cohen   Name: Alan Hernandez       Title: Director & Chief Marketing
Officer

 

   

 

 

EXHIBIT “C”

NON-COMPETITION AGREEMENT

 

This Non-Competition Agreement (this “Agreement”) is dated as of 12th day of
April, 2019 by and between, American International Holdings Corp., a Nevada
corporation (“AMIH”), and Jacob D. Cohen (“Executive”).

 

WHEREAS, concurrently with the execution of this Agreement, AMIH and Executive
have entered into (i) an Employment Agreement, pursuant to which AMIH has agreed
to employ Executive, and Executive has agreed to be employed by AMIH, as its
Chief Executive Officer (the “Employment Agreement”) and (ii) a Confidentiality
and Non-Disclosure Agreement (the “Non-Disclosure Agreement”);

 

WHEREAS, AMIH and Executive agree that, in connection with the execution of the
Employment Agreement and Executive’s employment, Executive will not engage in
competition with AMIH pursuant to the terms and conditions hereof;

 

WHEREAS, capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Employment Agreement.

 

NOW, THEREFORE, in furtherance of the foregoing and in exchange for good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Noncompetition; Nonsolicitation.

 

(a) During the Employment Period and, if Executive’ employment is terminated by
AMIH or Executive terminates his employment with AMIH for any reason, for one
(1) year thereafter, Executive shall not engage in Competition (as defined
below) with AMIH or any of its Affiliates.         (b) The term “Competition”
for purposes of this Agreement shall mean the taking of any of the following
actions by Executive in any county in the United States: (i) the conduct of,
directly or indirectly (including, without limitation, engaging in, assisting or
performing services for), any business that engages in any activity which is
directly competitive with the business of AMIH, whether such business is
conducted by Executive individually or as principal, partner, officer, director,
consultant, security holder, creditor, employee, stockholder, member or manager
of any person, partnership, corporation, limited liability company or any other
entity; and/or (ii) ownership of interests in any business which is competitive,
directly or indirectly, with any business carried on by AMIH (or any successor
thereto) or its Affiliates.         (c) During the Employment Period, and for
one (1) year thereafter, Executive shall not, directly or indirectly, solicit
the employment of or employ any person who is then or has been within three (3)
months prior to the time of such action, an employee of AMIH, or any Affiliate
of AMIH.         (d) During the Employment Period, and for one (1) year
thereafter, Executive agrees that upon the earlier of Executive’s (x)
negotiating with any Person concerning the possible employment of Executive by
such Person in Competition with AMIH, (y) receiving an offer of employment from
any Person in Competition with AMIH, or (z) becoming employed by any Person in
competition with AMIH, Executive will (A) immediately provide notice to AMIH of
such circumstances and (B) provide copies of this Agreement to such Person.
Executive further agrees that AMIH may provide notice to any such Person of
Executive’s obligations under this Agreement.

 

2. Specific Performance. Executive acknowledges that in the event of breach or
threatened breach by Executive of the terms of Section 1 hereof, AMIH could
suffer significant and irreparable harm that could not be satisfactorily
compensated in monetary terms, and that the remedies at law available to AMIH
may otherwise be inadequate and AMIH shall be entitled, in addition to any other
remedies to which it may be entitled to under law or in equity, to specific
performance of this Agreement by Executive including the immediate ex parte
issuance, without bond, of a temporary restraining order enjoining Executive
from any such violation or threatened violation of Section 1 hereof and to
exercise such remedies cumulatively or in conjunction with all other rights and
remedies provided by law and not otherwise limited by this Agreement. Executive
hereby acknowledges and agrees that AMIH shall not be required to post bond as a
condition to obtaining or exercising any such remedies, and Executive hereby
waives any such requirement or condition.

 

   

 

 

3. Reasonableness of Covenants. Executive agrees that all of the covenants
contained in this Agreement are reasonably necessary to protect the legitimate
interests of AMIH and its affiliates, are reasonable with respect to time and
territory and that he has read and understands the descriptions of the covenants
so as to be informed as to their meaning and scope.     4. Attorneys’ Fees. If
any legal action, arbitration or other proceeding is brought for the enforcement
of this Agreement, or because of an alleged dispute, breach or default in
connection with any of the provisions of this Agreement, the prevailing party
shall be entitled to recover attorneys’ fees and costs as set forth in the
Employment Agreement.     5. No Alteration of Employment Status. The execution
of this Agreement shall not be construed in any manner to alter Executive’s
employment with AMIH as provided in the Employment Agreement.     6. Effect of
Waiver. The waiver by either party of a breach of any provision of this
Agreement will not operate or be construed as a waiver of any subsequent breach
thereof or as a waiver of any other provision of this Agreement. The remedies
set forth herein are nonexclusive and are in addition to any other remedies that
AMIH may have at law or in equity.     7. Severability. Any provision of this
Agreement which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this paragraph, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions hereof in such jurisdiction or rendering
that any other provisions of this Agreement invalid, illegal or unenforceable in
any other jurisdiction. Notwithstanding the foregoing, if any provision of this
Agreement should be deemed invalid, illegal or unenforceable because its scope
or duration is considered excessive, such provision shall be modified so that
the scope of the provision is reduced only to the minimum extent necessary to
render the modified provision valid, legal and enforceable.     8. Governing
Law. This Agreement shall be governed, construed, interpreted and enforced in
accordance with the laws of the State of Texas, without regard to the conflict
of laws principles thereof. The parties irrevocably elect as the sole judicial
forum for the adjudication of any matters arising under or in connection with
this Agreement, and consent to the exclusive jurisdiction of, the federal and
state courts of the State of Texas.     9. Entire Agreement. This Agreement,
together with the Employment Agreement, the Non-Disclosure Agreement and any
equity award agreements between Executive and AMIH, contains the entire
agreement and understanding between AMIH and Executive with respect to the
subject matter hereof, and no representations, promises, agreements or
understandings, written or oral, not herein or therein contained shall be of any
force or effect.     10. Assignment. This Agreement may not be assigned by
Executive, but may be assigned by AMIH to any successor to its business and will
inure to the benefit of and be binding upon any such successor.     11. Notice.
All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

   

 

 

  If to Executive: at Executive’s most recent address on the records of AMIH,  
    If to AMIH:       5000 Collin McKinney Parkway, Suite 120   McKinney, TX
75070   Attn: Jacob Cohen, CEO       or to such other address as either party
shall have furnished to the other in writing in accordance herewith. Notice and
communications shall be effective when actually received by the addressee.

 

12. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.     13. Amendments. No amendment or
modification to this Agreement shall be valid unless in writing signed by
Executive and an authorized officer of AMIH.     14. Executive’s Acknowledgment.
Executive acknowledges (a) that he has had the opportunity to consult with
independent counsel of his own choice concerning this Agreement, and (b) that he
has read and understands this Agreement, is fully aware of its legal effect, and
has entered into it freely based on his own judgment.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

EXECUTIVE   AMERICAN INTERNATIONAL HOLDINGS CORP.             By:   Name: Jacob
D. Cohen   Name: Alan Hernandez       Title: Director & Chief Marketing Officer

 

   

 

 